Citation Nr: 1722149	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1997 to April 2000, from March 2002 to August 2002, and from March 2005 to June 2006.  He received the Combat Infantryman Badge, among other awards and decorations.

The Veteran was also a member of the Army National Guard (ARNG) of Texas. His service in the ARNG included an initial period of active duty for training from June 1995 to October 1995.  He was released from the ARNG in March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied service connection for disability of the cervical spine.

In June 2014 the Board remanded the case for further development.


FINDING OF FACT

The Veteran has degenerative disc disease of the cervical spine and residuals of fracture of C6 that have been credibly attributed to inservice injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine and residuals of fracture of C6 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a cervical spine disability.  He contends that his cervical spine condition is the result of an injury to his neck sustained in service in March 1999 or due to ill-fitting heavy body armor he wore during his deployment to Afghanistan from May 2005 to May 2006 or due to a combination of both the injury and the ill-fitting body armor.  He asserts that he has experienced continuous neck pain since his time in service.

The Veteran's service treatment records reflect that in March 1999 he was seen for complaints of a stiff neck for two weeks.  He reported pain predominantly on the right side.  He reported no trauma previous to the condition but stated that his head jerked back during a "Bradley drill" prior to the pain starting.  (The Veteran's military personnel records show that, for his efforts from February 22 to March 5, 1999, he was recommended for an award for meritorious achievement as an M2A2 ODS Bradley crewman.)  On examination, the Veteran could bring his chin to chest and had full range of motion but with some difficulty.  Pain was present when he stretched his neck to the left side.  There was no swelling, deformity, or tenderness to palpation.  He was seen by a doctor who also found no tenderness to palpation but noted that there was tenderness on right rotation and left flexion.  The doctor noted pain in the right posterior neck muscle, and the assessment was neck muscle strain.  The plan was heat, massage, Motrin, and neck exercises.  The Veteran was to return to the clinic as needed.  No other service treatment records reflect complaints or treatment regarding the neck.  

The first complaint of neck pain in the post-service medical evidence of record was noted in a March 2007 VA outpatient treatment record.  Treatment notes dated March 2008 indicate an MRI of the Veteran's cervical spine showed "rev[ersal] of n[orma]l cervical lordosis compatible with muscle spasm[;] otherwise neg[ative]."  In January 2009, VA treatment notes reflected that the Veteran gave a history of "prev[ious] whiplash in the service".

The Veteran underwent a VA examination in August 2010.  He  reported having pain in his neck after returning from deployment in Afghanistan.  The Veteran stated that he had been treated at the VA clinic and that his symptoms had become progressively worse.  He reported pain at C1-C7, described as pressure in the neck.  The Veteran reported he experienced the pain on a daily basis.  Range of motion was limited and objective evidence of pain was noted on flexion.  The examiner reported that imaging studies of the cervical spine revealed loss of the normal lordotic curvature; grade 1 retrolisthesis of C5 over C6 with mild neuroforaminal narrowing on the right; no evidence of fracture or dislocation.  The diagnosis was "early degenerative changes of the cervical spine at C5-C6" which the examiner described in the Medical Opinion section of the report as "localized degenerative disease of the cervical spine at C5-C6."  

The VA examiner's opinion was that the neck condition was not caused by or related to the Veteran's service, noting that the Veteran was only treated once in service for neck stiffness in 1999 and that no further treatment was sought before his discharge from service in 2006.  The examiner also noted that no other complaints were noted until the Veteran was treated by VA in March 2007.  The examiner added that the C5-C-6 level is the first to degenerate in most individuals and can occur at a relatively early age.  The examiner stated that the Veteran's x-ray changes and physical examination were compatible with his age and that there was "no history of documented continuing complaints or treatment to indicate a chronic disabling condition." 

In his December 2010 VA Form 9 substantive appeal, the Veteran described the 1999 injury in service in more detail, stating that he was a gunner in the turret of the Bradley tank which was traveling approximately 35 to 40 miles an hour when it hit a bump or depression, and he was thrown forward, striking the periscope with the front of his head and scalp.  He said he treated himself over the years with aspirin but that the stiffness of the cervical spine was always there.  He also contended again that he believed his neck condition was due to the 1999 injury as well as the weight of the body armor he had to wear in Afghanistan in 2005 to 2006.

The Veteran was treated by a private practitioner in March 2011 for complaints of cervical spine pain.  The examiner noted a history of the pain starting in 2007 and a history of involvement in a motor vehicle accident in a tank in service and also that the Veteran had to wear heavy equipment in Afghanistan which he felt worsened his pain.  The practitioner noted a decreased range of motion of the Veteran's neck, with stiffness and tenderness from C4-C6.  The diagnosis was cervical spondylosis with myelopathy and muscle spasm.  The practitioner noted that the MRI from 2008 showed reversal of cervical lordosis compatible with spasm.

A report from an MRI performed on the Veteran's cervical spine in March 2012 reveals the Veteran reported a history of neck pain.  Findings revealed a bulging disc from C3 to C6 with compromise of the right neural foramen at C5-C6.

A second VA opinion was obtained in July 2014 from the same examiner who conducted the August 2010 examination.  The examiner noted that the MRI of the Veteran's cervical spine conducted at L.M.C. in March 2008 was negative except for straightening of the cervical spine; there was no disc herniation.  The examiner also noted that this study was conducted after the Veteran's discharge from service and that therefore the present disc herniation occurred between 2008 and 2012 because it was not present in 2008 and it was present in 2012.  The examiner also noted that in 2011 private medical records from a pain clinic, the Veteran stated pain had been present since 2007.  The examiner opined that the additional evidence only documented the extent of the Veteran's problems at the present time; it did not provide any additional evidence of pathology.  The examiner confirmed his prior opinion that the Veteran's cervical spine condition is not related to service.

In May 2016, the Veteran submitted a report from a private practitioner who treated him for neck pain in May 2016.  The Veteran reported that he had received cervical epidural steroid injections in the past that alleviate his pain for approximately seven to nine months, but that the pain always returned.  The Veteran provided a history of a whiplash type of injury in 1999 while in a military tank.  The practitioner diagnosed the Veteran with cervicalgia and other cervical disc displacement.  

In July 2016, the Veteran underwent a VA contract (Disability Benefits Questionnaire or DBQ) examination for his neck condition.  The contract examiner noted the Veteran had a diagnosis of degenerative disc disease with a disc bulge at C3-C6.  The contract examiner noted that the onset of the Veteran's symptoms was 2006-2007 and that the Veteran reported his neck condition began during service and had gotten worse.  On the Medical Opinion section of the examination report, the examiner noted that he had reviewed the March 1999 service treatment record reflecting that the Veteran had been evaluated for a stiff neck and diagnosed with neck muscle strain.  He also had reviewed the MRI reports from 2008 and 2012, the former showing reversal of the cervical lordosis compatible with muscle spasm and the latter showing bulging disc, C3-C6, with compromise of the right neural foramen at C5-C6.  The examiner opined that the neck condition was less likely than not (less than 50 percent probability incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was as follows:

The veteran has a single evaluation during service for a neck complaint without any further evaluations until his time of exit from the military.  His imaging studies from 2012 demonstrate bulging discs from C3 to C6 with compromise of the right neural foramen at C5-C6.  Most recent imaging studies from 2015, reflect posterior disc displacement at C3-C4, C4-C5, and C5-C6 with compromise of the neural foramina bilaterally.  His records and current imaging studies are insufficient to establish service connection for his current condition.  I am unable to determine service connection based on a singular evaluation of neck pain during service.  Though he does have multiple evaluations which show progressive disc disease, these reflect his post service period.

The medical evidence also includes a report of a CT scan of the Veteran's cervical spine taken in July 2016.  The findings revealed an undisplaced fracture of the neural arch on the right at C6 of indeterminate age; the intervertebral discs were normal in height and alignment; small posterior vertebral endplate spurs were present at C5-6; there was mild narrowing of the neuroforamina at C5-C6 due to uncinated hypertrophy; reversal of normal cervical lordosis suggesting muscle spasm.  The impression was (1) Undisplaced fracture of the right neural arch of C6 of indeterminate age; (2) Mild bilateral neuroforaminal stenosis at C5-C6 secondary to uncinate hypertrophy particularly on the left; (3) Reversal of normal cervical lordosis suggesting muscle spasm; and (4) Small posterior vertebral endplate spurs at C5-C6 without disc space narrowing.
In August 2016, the Veteran submitted a statement from a fellow servicemember who had served with the Veteran from 2003 to 2007.  He served as Unit Supply SGT, and he recalled that in 2005 when deployed to Afghanistan the Veteran was supposed to be issued a large vest with plates but their unit had run out of the large vest and plates, and so the Veteran was issued an extra-large vest and extra-large plates.  The Veteran submitted as statement in this regard that, because he was issued an oversized vest and plates, he constantly had to be fixing and holding it in place which he believed hurt his neck.

A VA examiner in April 2017 diagnosed cervical strain and degenerative disc disease of the cervical spine, and opined that "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale was that:

Medical records contain complaint and treatment of claimed condition during his active service.  Despite the fact that there is a period of several years of no documentation of claimed complaint, is known that injury can trigger a failure of protective joint mechanism, continuing to participate in same activity can result in new or expanded injury.  He again reported claimed condition in 2006 and 2007 while in active duty.  Based on all available data, in my opinion, his current condition is as likely as not caused by in-service event.

The Board obtained a VHA chief of neurological surgery's opinion in April 2017.  After summarizing the evidence of record, this physician opined that:

It is at least as likely that the current cervical spine disability had its onset in or began in service.  The patient's complaints began and were documented during the service.  The only reported trauma to explain the patient's fracture of C6 would have been 1999 by the patient' report.  Fractures of the cervical spine imply a trauma and certainly the forces in play can cause musculotendonous pain.  The lack of documentation of cervical spine pain for 8 years does not exclude this possibility.  Rather the lack of documentation only documents that the patient did not seek medical attention for this.

The VHA physician also opined that:

It is known that exertion can accelerate degenerative changes at a pace faster than the normal natural history.  In this case the patient's findings of a fracture are more prominent in the reasoning of causation than the degeneration at C5-6.  Dr. [S.] is correct in stating that degeneration at C5-6 is commonplace due to natural aging.  Had the patient had the report of disc degeneration without a fracture, I would make the argument against service connectivity.

When all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  The evidence of record demonstrates an inservice report of neck pain and consistent reports of neck injury during service; the Veteran's reports of ongoing neck pain since service; and well-reasoned medical opinions relating his currently demonstrated degenerative disc disease of the cervical spine and residuals of fracture of C6 to his period of service.  Thus, service connection is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease of the cervical spine and residuals of fracture of C6 is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


